While in full accord with the majority opinion that under the statute the wife cannot become the surety of her husband, and with the cases cited to the effect that she cannot do indirectly what the law says she cannot do directly, I am afraid that my Brothers have misapplied the facts in the instant case so as to convert a joint purchase by the husband and wife of the land into a contract of suretyship. True, the husband bargained for the land in his own name, but, upon being informed that his wife could not legally become his surety for the purchase money, the contract of purchase, by and with the consent of the wife, was changed to a joint purchase of the land by husband and wife, and the land was conveyed to them as joint owners, thus rendering the wife a joint purchaser, and not a mere surety for the debt of her husband.
I therefore dissent.